JUDGMENT
Musgrave, Senior Judge:
It is hereby ordered, adjudged, and DECREED THAT defendant United States’ revocation of (1) the authority of plaintiff The Pillsbury Company (Pillsbury) to use the Exporter’s Summary Procedure (ESP) in its duty drawback claims, and (2) Pillsbury’s blanket waiver of pre-export notification requirements for substitution unused merchandise/same condition drawback claims was contrary to law and void ab initio, and it is further;
Ordered, adjudged and decreed that any same condition drawback claims filed by Pillsbury concerning exports of fresh asparagus shall not be denied by defendant on the ground that Pillsbury did not provide defendant with advance notice of exportation of such goods.